Citation Nr: 1224795	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  07-30 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a higher rating for posttraumatic stress disorder (PTSD), currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from February 2003 to May 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for PTSD and assigned it a 50 percent rating from the April 2005 date of claim.  A subsequent rating decision of October 2008 changed that rating to 70 percent, effective from August 12, 2008, the date of a VA examination.  Accordingly, there are 2 distinct time periods to be considered for this disability.  This matter was remanded in July 2010 for further development.  At the time, issues of service connection for tinnitus and the evaluation for thoracolumbar spine with scoliosis were decided by the Board.  

The United States Court of Appeals for Veterans Claims (Court) has held that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As such, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  The Board's review of the record reveals that the Veteran has mentioned that he was unable to seek or maintain employment due to impairments in a June 2011 Vet Center progress note focusing on his psychiatric disability.  However, a TDIU was denied in December 2009 and the Veteran did not appeal.  Under these particular circumstances, the Board finds that the TDIU issue is not on appeal. 


FINDINGS OF FACT

1.  Prior to August 12, 2008, the Veteran's service-connected PTSD did not result in occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

2.  From August 12, 2008, the Veteran's service-connected PTSD has not resulted in total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 percent for PTSD prior to August 12, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for a disability rating in excess of 70 percent for PTSD from August 12, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter dated in May 2005, and additional notice in May 2008.  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Any notice deficiencies are moot, as the claim for service connection for PTSD has been granted and the issues of the ratings to be assigned following this, and of effective date, are downstream issues.  Dingess.  

VA also has a duty to assist a claimant under the VCAA.  VA has obtained service and VA treatment records; assisted the Veteran in obtaining evidence; and examined the Veteran for PTSD in June 2005, June 2006, August 2008, and July 2009.  The Veteran failed to report, without demonstrating good cause, for VA examinations scheduled in October 2010 and March 2012.  Accordingly, no further examinations are necessary.  38 C.F.R. § 3.655 (2011).  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The RO complied with the Board's July 2010 remand by obtaining Vet Center treatment records, attempting to examine the Veteran in October 2010 and March 2012, and readjudicating the claim.

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

The claim at issue was filed in April 2005.  The Veteran has appealed the RO's decisions assigning him a 50 percent rating for his PTSD prior to August 12, 2008, and a 70 percent rating from August 12, 2008, the date of a VA examination.  

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  In Fenderson v. West, 12 Vet. App. 119 (1999), and in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation or an increased rating has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's PTSD is rated under 38 C.F.R. § 4.130's General Rating Formula for Mental Disorders, under which a 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2011).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].

There has been VA outpatient treatment and VA examinations in June 2005, June 2006, August 12, 2008, and July 2009.  

On VA psychiatric examination in June 2005, the Veteran was living with a male roommate, having been separated from his wife since May 2004.  He had been unemployed since April 2005.  He reported a lot of survivor guilt, as well as daily intrusive recollections of near death experiences in Iraq.  He indicated that he had a chronic sleep disturbance, getting no more than 3-5 hours of sleep per night.  He avoided reminders of Iraq and going under overpasses because they triggered memories of traumatic experiences.  He complained of significant problems with anger, hypervigilance, and an exaggerated startle response.  He would hit the ground when a car backfired and beat up on objects such as bedroom doors on a daily basis.  He reported that he did not like being around people except for Veterans, and that he was irritated with kids.  He had two children, ages 4 and 8 months.  He would get angry with his son even though he had done nothing wrong.  He did not do well around people, so he feared he could not work in a large segment of the workforce.  He felt that he would blow up at people if he tried customer service.  He kept busy by isolating at home or spending time with his sons.  He chose not to socialize except with other Veterans from Iraqi Freedom.  He had had problems being affectionate with his wife on return from Iraq.  He appeared cooperative and was casually dressed and adequately groomed, but he had below average eye contact.  His speech was clear, coherent, and goal-directed.  There was no evidence of hallucinations, delusions, or significant cognitive impairment.  He was oriented but complained of a chronically anxious and irritable mood and displayed a restricted range of affect.  He denied past difficulties with suicidal or homicidal ideation.  He complained of daily moderate symptoms of PTSD and appeared to suffer from moderate social and occupational impairment given his irritability, need to isolate, anger control problems, and difficulty with affection.  His GAF was 55, for moderate overall PTSD symptoms.  

October 2005 and January 2006 VA outpatient treatment notes indicate that the Veteran's mother had called saying the Veteran was suicidal.  In May 2006, he was seen with complaints of difficulty sleeping, anxiety, exaggerated startle reactions, nightmares several times a week, and depressed mood.  At times he heard explosions and gunfire that were not really there.  He reported suicidal thoughts but no real plan.  Later in May 2006, the Veteran described some suicidal ideation but no plans, reporting that he sometimes felt overwhelmed with anxiety.  He was very clean but seemed hyper.  He was living with his significant other and her child.  In June 2006, he was able to calm down.  

A June 2006 intake interview notes that the Veteran was living with his partner of the last 2 years and had friends in a musical band.  He was divorced from the mother of two of his children.  He reported that his leisure interests were writing, playing, and listening to music.  On examination, he was polite, cooperative, and appeared younger than his stated age.  He had died dark hair, multiple tattoos, a slouching manner, and arrived 30 minutes late for his appointment.  His speech was fluent.  His mood was mildly anxious and entitled, with no overt sadness reported.  He had an adolescent like belligerence, with mild irritability.  His thought processes were circumstantial with mild resistance.  Thought content was remarkable for significant misinterpretation of his environment.  He denied active suicidal ideation.  He was oriented time 4, had fair concentration and memory, and his fund of knowledge was age appropriate.  He could interpret proverbs abstractly and his intelligence and judgment were fair while his insight was poor.  

The evaluator felt that he had continued memories, flashbacks, and audio and visual disturbances concerning mortar fire, enemy presence, and danger in his environment.  These were causing severe dysfunction in social, employment, and relationships.  He was using defiance, entitlement, and rationalization for his coping skills.  The assessment was PTSD.  Axis V was moderately impaired with a GAF of 45.  

On evaluation in September 2006, the Veteran indicated that he had a blackout on his birthday and then gone cold turkey and had been sober since.  He reported having a hard time letting go of his girlfriend.  He was alert and oriented times four.  His mood was very low, rated 2/10, up from a suicidal 1/10 two months beforehand.  Insight and judgment were poor but he had no homicidal or suicidal ideation.  

In the Veteran's September 2007 VA Form 9, he indicated that he felt that a disability rating greater than 50 percent was warranted because he could hardly leave his house and could not work.  He constantly felt like he was going to lose control of himself and hurt someone or himself.  He indicated that he had basically all of the 70 percent symptoms and most of the 100 percent symptoms of PTSD.  

On VA psychiatric examination on August 12, 2008, the Veteran was living with his girlfriend and was unemployed.  Therapy at the Vet Center had not helped him, he felt.  He had discontinued medication prescribed about a year before the examination, as it made him feel like a zombie and depressed.  He reported nightmares 1-2 times a week and denied flashbacks.  He reported irritability and anger problems but that violent outbursts were not as often.  He felt his irritability was as problematic as it had been on the last evaluation.  He had numbing of feelings and a hard time staying on task.  He liked shooting, as well as music.  He avoided the current war news and was anxious in traffic and crowds.  He reported hypervigilance and an increased startle reaction, as well as dysphoric mood all the time, accompanied by no energy.  It took hours in the morning to get ready to leave the house.  He reported concentration problems, as well as feeling hopeless, helpless, and worthless, and he reported suicidal ideation.  He indicated that he would see and talk with his mother, grandmother, and sister on occasion.  His best relationship had been with his father, who had committed suicide a year before the examination.  He was living with his girlfriend, who was ragging on him, thinking he does not care about her.  He had known her since he was 13.  There was a lot of arguing and fighting.  He did not see his youngest son, but he had a daughter who was living with him, and they had a good relationship.  He reported having about 8-10 friends.  He had lost some friends recently and chose not to be around some other ones.  

On examination, he was casually dressed and cooperative.  He had normal thought processes and no hallucinations or delusions, and was oriented.  He stated that at times, he would not take a shower.  His affect was appropriate but constricted, and his mood was dysphoric.  His concentration and short-term memory were both in the below average range, and he reported suicidal ideation.  The diagnosis was PTSD with depression, and the GAF was 40.  

On VA psychiatric examination in June 2009, the Veteran had been living with his girlfriend, a year and a half old daughter, and his brother, for 2 years.  He indicated that 3 years beforehand, he had been drinking and becoming violent, assaulting friends and pulling guns on them.  He was not seeing his children because his ex-wife was preventing it.  He and his girlfriend of 2 years would argue frequently and had anger problems.  He denied being aggressive with her but said he had difficulty caring about her and feeling close to her.  He got along well with his brother and participated in the parenting of his daughter.  He would change, feed, and bathe her.  Socially, he played in a band which did shows 3-4 times per month, typically in bars.  He was not working and reported difficulty being around other people, in spite of playing in bars relatively frequently.  He was not currently receiving any psychiatric treatment.  He reported flashbacks, avoiding thinking of Iraq, and feeling detached from others, as well as irritability and hypervigilance.  On examination, he was casually dressed and well groomed.  His speech was clear and easily understandable and he was oriented.  His thoughts were logical and goal directed and there were no signs of major psychopathology such as hallucinations, delusions, or preoccupations.  His affect was constricted, his mood was bland, and his attention and concentration were mildly to moderately disrupted.  He recalled four of four objects immediately and after 5 minutes, and was able to abstract on proverbs.  He reported doing his hygiene when he had to go somewhere, but not doing much housework.  He was able to drive and manage his own money.  The impression was moderate to severe PTSD, and depressive disorder secondary to it.  The GAF was 58.  He reported moderate to severe occupational impairment.  By his own admission, he played in a band in a very social and public situation.  Based on that, it was less likely than not that the Veteran was unemployable based on PTSD symptoms.  

On VA phone call in January 2010, the Veteran was angry and somewhat difficult to interview.  

The Veteran failed to report for a VA psychiatric examination in October 2010.  

On Vet Center treatment in May 2011, the Veteran was still unemployed.  In June 2011, the Veteran felt that he was unable to seek or maintain employment due to current impairments.  He was providing full time care to his 3 young children.  In August 2011, he was visibly jolted in response to construction noises.  He reported hypervigilance, hyperarousal, little sleep, and nightmares.  In September 2011, he was felt to be struggling with severe PTSD and panic attacks due to it.  In December 2011, he mentioned close ties to the family of a friend who had been killed, and that the trial of the accused had stimulated hyperarousal and hypervigilance.  In January 2012, he reported that he would lose it with the band, but that they continued with him due to the personal friendships.  There were some days when he did not shower, brush his teeth, or get dressed, and some days, it was hard for him to get out of bed.  Later in January 2012, he indicated that he and another band member had almost come to blows in the past week during a practice session.  The Veteran had drawn his knife and the other member raised his guitar as if to hit the Veteran with it.  This had been precipitated by the Veteran's angry response to a comment about service in Iraq.  The Veteran indicated that band practice was often interrupted by angry eruptions.  

The Veteran failed to report for a VA psychiatric examination in March 2012.  

Based on the evidence, the Board finds that prior to August 12, 2008, the Veteran's PTSD disability did not more nearly approximate the criteria for a rating in excess of 50 percent.  He was living with a male roommate with no reported problems doing so in June 2005, was spending time with his sons, and was socializing with other Veterans.  He was cooperative and casually dressed and adequately groomed, his speech was normal, and he had no hallucinations, delusions, or significant cognitive impairment.  He complained of daily moderate symptoms and he appeared to be suffering from moderate social and industrial impairment.  While his mother reported that he was suicidal in October 2005 and January 2006, when he was seen in May 2006, he indicated that he had no plans and he was very clean and was living with his girlfriend and her child.  In June 2006, he had been living with her for 2 years, had friends in his band, and wrote, played, and listened to music for leisure.  He was also polite and cooperative at that time, and he was only mildly anxious and irritable.  While the evaluator indicated that symptoms were causing severe social and occupational dysfunction, he indicated that Axis V was only moderately impaired, and that his GAF was 45.  In September 2006, he had quit drinking and was alert and oriented times 4 and he had no homicidal or suicidal ideation.  To recap, the evidence indicates that the Veteran did not have deficiencies in most areas prior to August 12, 2008, due to the types of symptoms listed as examples for the next higher rating of 70 percent in the rating criteria.  He had been living with others, caring for his sons, playing in a band, and pursuing leisure interests.  He was establishing and maintaining effective relationships.  While the Veteran felt in September 2007 that he met the criteria for a higher rating, the preponderance of the evidence indicates that he did not.  

The Board acknowledges GAF scores in the 40's at certain times.  However, a GAF score by itself is not determinative.  The Board must look to all of the evidence, and the clinical treatment and examination findings prior to August 12, 2008, do not show the types of symptoms set out as examples for a 70 percent rating.  

The Board further finds that since August 12, 2008, the Veteran has not had total occupational and social impairment due to his service-connected PTSD.  On examination in August 2008, he liked shooting and music.  He was seeing and talking to his mother, grandmother, and sister on occasion, and living with his girlfriend whom he had known since he was 13.  He was also living with and having a good relationship with his daughter and had 8-10 friends.  He was casually dressed and cooperative and had normal thought processes with an appropriate affect.  While the reported GAF was 40, the August 2008 report findings mentioned above indicate that the Veteran did not have or nearly approximate total occupational and social impairment, and so they are deemed most probative.  On examination in June 2009, the Veteran had been living with his girlfriend, his young daughter, and his brother for 2 years.  He was not aggressive with his girlfriend, related well with his brother, and was parenting.  He was also playing in his band, doing 3-4 shows a month, and he was casually dressed and well groomed with normal speech, orientation, and thoughts.  The examiner felt that he had no more than moderate to severe PTSD, and that his PTSD did not render him unemployable, and assigned a GAF of 58.  In May 2011, the Veteran was providing full time care to his 3 young children.  No more than severe PTSD was reported in September 2011, and in December 2011, the Veteran mentioned close ties to a family of a friend.  Also, in January 2012, he indicated that he and the members of his band had personal friendships.  This evidence shows that the Veteran does not have or nearly approximate total occupational and social impairment due to his PTSD symptoms.  While the Veteran may feel that his service-connected PTSD renders him employable, the preponderance of the evidence indicates that it does not.  Moreover, the Veteran's disability picture has not featured the types of symptoms for a 100 percent rating.  Although his PTSD disability is very severe, the evidence clearly does not suggest any loss of touch with reality as exemplified in the criteria for a 100 percent rating.  Accordingly, a rating in excess of 70 percent from August 12, 2008, is not warranted.  

Extraschedular consideration

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1). 

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. 

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

In this case, the symptoms described by the Veteran fit squarely within the criteria found in the relevant Diagnostic Code for the disability at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.

Regarding employment, the Board observes that the Veteran's claim for a total rating based on individual unemployability due to service-connected disabilities (TDIU) was denied by the RO in December 2009, and the Veteran did not appeal that decision.  Therefore, in this case, the Board finds that the further consideration of the question of employability is not required.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The preponderance of the evidence is against higher ratings than those indicated in this decision and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


